Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed March 25, 1975, convicting him of attempted burglary in the third degree, upon a plea of guilty, the sentence being an indeterminate term not to exceed four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a one-year term of imprisonment. As so modified, sentence affirmed. Under all of the circumstances of this case, and in the interest of justice, the sentence should be modified as above-indicated. Hopkins, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.